CV-2018-07-2800 Oa GPE TOV 61957-IRA BOC Hi Flled: 08/26/18" of 4. PagelD #: 5 "81%?

IN THE COURT OF COMMON PLEAS

 

SUMMIT COUNTY, OHIO
JUSTINE HERCULES
3519 Kline Road
Rootstown, OH 44272
Plaintiff Case No.
vs. Judge
TARGET CORPORATION
c/o Statutory Agent: CT Corporation
System
4400 Easton Commons Way
Suite 125
Columbus, OH. 43219 COMPLAINT
Defendant (jury Demand Endorsed Hereon)

Now comes Plaintiff, Justine Hercules, by and through counsel, and for her claims

for relief states and alleges as follows:

1. Atail times relevant herein, Justine Hercules (‘Plaintiff’), is a resident at the
above-captioned address in Summit County, Ohio.

2. Atall times relevant, Defendant, Target Corporation, is a corporation duly
licensed and authorized to do business in the State of Ohio and as such was
doing business as a retail discount department store located at 4200 Kent Road,
Stow, Summit County, Ohio, 44224.

3. This Court has both subject matter and personal jurisdiction over the parties.

4. Onor about August 14, 2017, Plaintiff was a customer as a business invitee of
Defendant's Stow store. As Plaintiff walked through the store, she slipped and
fell on an unknown substance on the floor.

5. Plaintiff's fall was proximately caused by the negligence of the Defendant in
failing to remove a dangerous and/or hazardous condition on the premises,
and/or in failing to warn Plaintiff thereof.

6. Atall times relevant, Defendant owed Plaintiff a duty to exercise ordinary care
for Plaintiff's safety, the maintenance and upkeep of Defendant's premises in a

EXHIBIT

Lf
CV-2019-07-2800

10.

Case: 5:19-cv-01957-JRA Doc #: 1-1 ile d: 08/26/19" . of 4. PagelD #: 6

CORRIGALL JONES, AMY 07/30/2019 12: a :03 Page 2 of 3

reasonably safe condition, and the obligation and duty not to create any
dangerous and/or hazardous conditions upon Defendant's premises or permit
them to exist.

Defendant's negligence in maintaining its premises and its failure to warn
proximately caused Plaintiff to sustain serious and permanent personal injuries,
including but not limited to Plaintiff's left knee.

As a further result of this negligence and failure to warn, Plaintiff was forced to
incur medical expenses in a yet to be determined amount and may be forced to
incur additional medical expenses in the foreseeable future.

As a further result of this negligence and failure to warn, Plaintiff was not
allowed to continue to work at her job and eventually caused her to lose her job
as she could not work. Plaintiff also endured additional losses such as her
apartment and costs for transportation to medical appointments.

Due to Defendant's negligence and failure to warn, Plaintiff has suffered
personal injury losses in excess of Twenty-Five Thousand ($25,000.00) Dollars.

WHEREFORE, Plaintiff prays that she be awarded judgment against Defendant for

compensatory damages in excess of $25,000.00, plus interest, costs and attorney fees,

and any other relief this Court deems reasonable.

A TRIAL BY JURY IS DEMANDED HEREIN.

Respectfully submitted,

~—
BECKIE CASTELL (0076238)
LAW OFFICE OF REBECCA J. CASTELL, LLC
24 Public Square/Up
Willoughby, OH 44094
P; 440/ 975-9397
F; 440/ 954-3114

E: rcastelILAW@gmail.com
Counsel for Plaintiff

 
CW-2019-07-2809 Case SE OTOS 7 JIRA BOC ET Fied: 08/26/19 "8"of 4. PagelD #: 7 7a9e3F8

INSTRUCTIONS FOR SERVICE
TO THE CLERK: PLEASE SERVE THE DEFENDANT BY CERTIFIED MAIL AT THE
ADDRESS SET FORTH IN THE CAPTION. SHOULD CERTIFIED MAIL BE RETURNED
MARKED “UNCLAIMED” OR “REFUSED”, PLEASE SERVE DEFENDANT AT THE SAME
ADDRESS VIA REGULAR USS. MAIL.
Case: 5:19-cv-01957-JRA Doc #: 1-1 Filed: 08/26/19 4 of 4. PagelD #: 8
